Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such a claim limitation is “a processing system” as recited in claims 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the processing system the specification states in para [0032] “FIG. 2 is block diagram illustrating some components of a processing system that may be used to implement a planning system of the autonomous vehicle of FIG. 1 according to example embodiments.” Fig. 2 shows that the processing system has a processor and electronic storage and will therefore structure of the processing system will be interpreted as at least one processor and memory.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what is being “ordered” in the limitation “the generating, for each candidate trajectory, a binary number comprising the binary value of each objective's criterion satisfaction data, ordered by the priority rank of each criterion;”. Is the “binary number”, “binary value”, or “trajectory” being ordered? Thus, the scope of the claimed invention cannot be determined. For the purpose of continued examination, it will be interpreted that any 3 of these can be what are being ordered.
Regarding claim 17, it is unclear what is being “ordered” in the limitation “the generating, for each candidate trajectory, a binary number comprising the binary value of each objective's criterion satisfaction data, ordered by the priority rank of each criterion;”. Is the “binary number”, “binary value”, or “trajectory” being ordered? Thus, the scope of the claimed invention cannot be determined. For the purpose of continued examination, it will be interpreted that any 3 of these can be what are being ordered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim 20, it recites a “computer-readable medium” that is not limited to tangible embodiments.  Particularly, paragraph [00131] of the specification recites “A suitable software product may be stored in a pre-recorded storage device or other similar non-volatile or non-transitory computer readable medium, including DVDs, CD-ROMs, USB flash disk, a removable hard disk, or other storage media, for example.”, but does not specifically exclude transitory storage media, therefore the computer-readable medium under the broadest reasonable interpretation may consist of both transitory and non-transitory medium.  Applicant is advised to amend the claim to read non-transitory computer-readable storage medium.
Additionally, claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1-13 are directed to a computing system and claims 14-19 a process. Therefore, claim(s) 1-19 are within at least one of the four statutory categories. (As discussed previously, claim 20 is not within at least one of the four statutory categories, however even if amended to recite a non-transitory computer-readable storage medium the claimed invention would still be rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as discussed in the following analysis)
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claims 1, 18, and 20 include limitations that recite an abstract idea (emphasized below) and claim 1 will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites: 
A system for selecting a trajectory for an autonomous vehicle, the system comprising a processing system configured to execute instructions to cause the system to: receive: a plurality of candidate trajectories; and for each of a plurality of objectives: a criterion related to the objective; and a priority rank for the criterion; for each objective, generate criterion satisfaction data for each candidate trajectory, the criterion satisfaction data indicating a likelihood that the candidate trajectory satisfies the criterion; sort the plurality of candidate trajectories to generate a sorted plurality of candidate trajectories, the sorted plurality of candidate trajectories being ordered based on the criterion satisfaction data and priority rank for each criterion; and select a candidate trajectory based on the order of the sorted plurality of candidate trajectories.

The examiner submits that the foregoing bolded limitation(s) constitute a mental process because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, candidate trajectories can be received by the eyes by looking at the drivable area ahead. The various potential trajectories seen can be sorted and selected based on predictions of what will happen if they are followed. These predictions/sorted/selection can be done in the mind especially since the precision, speed, or accuracy involved in the sorting and selecting are not defined. Additionally, the importance various criteria can be ranked in the mind, for example, a human will likely put more importance on selecting a trajectory that does not cause an accident than one that causes slight inconvenience such as waiting at a stoplight.  Accordingly, the claim recites at least one abstract idea.
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system for selecting a trajectory for an autonomous vehicle, the system comprising a processing system configured to execute instructions to cause the system to: receive: a plurality of candidate trajectories; and for each of a plurality of objectives: a criterion related to the objective; and a priority rank for the criterion; for each objective, generate criterion satisfaction data for each candidate trajectory, the criterion satisfaction data indicating a likelihood that the candidate trajectory satisfies the criterion; sort the plurality of candidate trajectories to generate a sorted plurality of candidate trajectories, the sorted plurality of candidate trajectories being ordered based on the criterion satisfaction data and priority rank for each criterion; and select a candidate trajectory based on the order of the sorted plurality of candidate trajectories.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “A system for selecting a trajectory for an autonomous vehicle, the system comprising a processing system configured to execute instructions to cause the system to: receive: a plurality of candidate trajectories; and for each of a plurality of objectives: a criterion related to the objective; and a priority rank for the criterion;” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer to perform the process. 
In particular, the receiving data from a source is recited at a high level of generality (i.e. as a general means of gathering trajectories and objective data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “A system for selecting a trajectory for an autonomous vehicle, the system comprising a processing system configured to execute instructions to cause the system to:” amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of receive: a plurality of candidate trajectories; and for each of a plurality of objectives: a criterion related to the objective; and a priority rank for the criterion; are well-understood, routine, and conventional activities because para [0068] of the specification states that the candidate trajectories are received by the trajectory evaluator from the trajectory generator, both of which are part of the same motion planning system as shown in fig. 3 and objective data is received from memory. Additionally, the specification does not provide any indication that the processing system is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
Dependent claim(s) 2-13 and 15-19 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application. All dependent claims simply elaborate on the mental process of sorting and selecting trajectories without reciting additional limitations. Therefore, dependent claims 2-13 and 15-19 are not patent eligible under the same rationale as provided for in the rejection of 1 and 14.
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slutskyy et al. (US 20200132488 A1; hereinafter known as Slutskyy).
Regarding claim 1, Slutskyy teaches A system for selecting a trajectory for an autonomous vehicle, the system comprising a processing system configured to execute instructions to cause the system to:
{para [0006] fig. 3, Para [0079] discussing that Slutskyy is directed towards selecting travel segments e.g. trajectories. The method for can be used with autonomous vehicles discussed in para [0009].

The system uses a processing system. Para [0113] “FIG. 11 illustrates a block diagram 1100 of the inputs and outputs of a control module 406 (e.g., as shown in FIG. 4). A control module operates in accordance with a controller 1102 which includes, for example, one or more processors (e.g., one or more computer processors such as microprocessors or microcontrollers or both) similar to processor 304, short-term and/or long-term data storage (e.g., memory random-access memory or flash memory or both) similar to main memory 306, ROM 1308, and storage device 210, and instructions stored in memory that carry out operations of the controller 1102 when the instructions are executed (e.g., by the one or more processors).”
}
receive: a plurality of candidate trajectories;
{fig. 10 and para [0128] “The planning module 1324 uses a directed graph representation of the drivable regions in the environment 1304 to generate a trajectory 414 including a plurality of travel segments. Each travel segment (e.g., edge 1010a in FIG. 10) represents a portion of the trajectory 414. In one embodiment, a travel segment includes a section of a road, a bridge, a change of lanes, an elevation, etc. Each travel segment of the plurality of travel segments begins at a first spatiotemporal location (an intermediate point in the trajectory) of a plurality of spatiotemporal locations and terminates at a second spatiotemporal location (another intermediate point in the trajectory) of the plurality of spatiotemporal locations. The plurality of spatiotemporal locations includes the initial spatiotemporal location and the destination spatiotemporal location.”
Where the various lines between the various nodes in fig. 10 are travel segments and these can be interpreted to be candidate trajectories as a sequence of these are being selected to form the final optimal trajectory. As these travel segments are within the area of the vehicle, they must be received at some point by the planning module, either from a memory within the vehicle, from sensors, or transmitted from outside the vehicle.
}
and for each of a plurality of objectives:
a criterion related to the objective; and 
a priority rank for the criterion;
{para [0154] “In one embodiment, the optimizing of each operational metric across the plurality of travel segments (e.g., 1536 and 1540) to generate the trajectory includes ranking each operational metric that is associated with navigational safety (e.g., lateral clearance of the AV 1316 from object 1508) higher than an operational metric that is not associated with navigational safety (e.g., maximum change in steering angle). The operational metrics that are associated with navigational safety are optimized ahead in priority of the operational metrics not associated with navigational safety. For example, the lateral clearance operational metric is related to safety and is ranked higher than the change in steering angle operational metric. Therefore, the AV 1316 will optimize (reduce) the lateral clearance operational metric and select travel segment 1536 instead of the travel segment 1540.”
Where there are a plurality of objectives, (navigational safety and others), with criterion (lateral clearance) and these are ranked, where the navigational safety criterion can be ranked higher than other criterion. These are scored using operational metrics.
}
for each objective, generate criterion satisfaction data for each candidate trajectory, the criterion satisfaction data indicating a likelihood that the candidate trajectory satisfies the criterion;
{para [0134] “Each travel segment (e.g., 1436) is associated with a plurality of operational metrics. For example, the operational metrics (0, 1) are associated with 1436 as shown in FIG. 14. The operational metrics are associated with navigating the AV 1316 from the first spatiotemporal location 1404 to the second spatiotemporal location 1416 connected by the travel segment 1436. Each operational metric refers to a parametric cost that the AV 1316 will incur by traveling along the travel segment 1436. Each operational metric (e.g., parametric cost) of the plurality of operational metrics is optimized across the plurality of travel segments to generate the trajectory.”
Where operational metrics can be considered criterion satisfaction data and represent the cost, e.g. how well the travel segment satisfies the criterion.
}
sort the plurality of candidate trajectories to generate a sorted plurality of candidate trajectories, the sorted plurality of candidate trajectories being ordered based on the criterion satisfaction data and priority rank for each criterion; and select a candidate trajectory based on the order of the sorted plurality of candidate trajectories.
{para [0141] “The operational metrics of the plurality of operational metrics that are associated with navigational safety are optimized before the operational metrics not associated with navigational safety. The cost evaluation is performed based on the ranked priority of the plurality of operational metrics. The cost evaluation iterates through higher-ranked operational metrics to lower-ranked operational metrics. For example, an operational metric (e.g., a predicted number of collisions of the AV 1316 with other vehicles) related to human safety is ranked higher, and the cost evaluation begins with this higher-ranked operational metric. When two candidate travel segments or two candidate trajectories have the same value for a higher-ranked operational metric, the cost evaluation proceeds to the next lower-ranked operational metric, e.g., reducing driving time. In this manner, the cost evaluation iterates down the lower-ranked operational metrics until an optimal trajectory is generated. The ranking and priority of rules for navigation is explained in additional detail above with reference to FIG. 9.”
}


Regarding claim 2, Slutskyy teaches The system of claim 1, wherein the sorted plurality of candidate trajectories are further ordered based on a cost value generated by applying a cost function to each candidate trajectory.
{para [0129] “In this example, m1 represents the length of a travel segment, m2 represents the number of traffic lights on the travel segment, m3 represents the number of predicted collisions with other vehicles on the travel segment, etc. A cost function of the plurality of operational metrics is used to determine the cost of a candidate trajectory.”
para [0141] “The cost evaluation iterates through higher-ranked operational metrics to lower-ranked operational metrics. For example, an operational metric (e.g., a predicted number of collisions of the AV 1316 with other vehicles) related to human safety is ranked higher, and the cost evaluation begins with this higher-ranked operational metric. When two candidate travel segments or two candidate trajectories have the same value for a higher-ranked operational metric, the cost evaluation proceeds to the next lower-ranked operational metric, e.g., reducing driving time.”
}

Regarding claim 3, Slutskyy teaches The system of claim 2, wherein the plurality of candidate trajectories are sorted by: sorting the plurality of candidate trajectories based on the criterion satisfaction data and priority rank of each criterion; and if the criterion satisfaction data of two candidate trajectories satisfies a similarity metric, sorting the two candidate trajectories relative to each other based on the cost function applied to each of the two candidate trajectories..
{para [0138] “In one embodiment, the generating of the trajectory includes discarding travel segments (e.g., 1436) associated with an operational metric having a value that is greater or lesser than an optimal value for the operational metric. For example, when an operational metric related to human safety (e.g., number of predicted collisions) is non-zero, the planning module 1324 can terminate evaluation of the candidate trajectory to reduce computation time.”
where travel segments not meeting the threshold, e.g. similarity metric, are discarded.

para [0141] “The operational metrics of the plurality of operational metrics that are associated with navigational safety are optimized before the operational metrics not associated with navigational safety. The cost evaluation is performed based on the ranked priority of the plurality of operational metrics. The cost evaluation iterates through higher-ranked operational metrics to lower-ranked operational metrics. For example, an operational metric (e.g., a predicted number of collisions of the AV 1316 with other vehicles) related to human safety is ranked higher, and the cost evaluation begins with this higher-ranked operational metric. When two candidate travel segments or two candidate trajectories have the same value for a higher-ranked operational metric, the cost evaluation proceeds to the next lower-ranked operational metric, e.g., reducing driving time. In this manner, the cost evaluation iterates down the lower-ranked operational metrics until an optimal trajectory is generated. The ranking and priority of rules for navigation is explained in additional detail above with reference to FIG. 9.”
}
Regarding claim 7, Slutskyy teaches The system of claim 3, wherein the criterion satisfaction data for each objective comprises a membership value selected from a continuous range of membership values.
{para [0134] “Each travel segment (e.g., 1436) is associated with a plurality of operational metrics. For example, the operational metrics (0, 1) are associated with 1436 as shown in FIG. 14. The operational metrics are associated with navigating the AV 1316 from the first spatiotemporal location 1404 to the second spatiotemporal location 1416 connected by the travel segment 1436. Each operational metric refers to a parametric cost that the AV 1316 will incur by traveling along the travel segment 1436. Each operational metric (e.g., parametric cost) of the plurality of operational metrics is optimized across the plurality of travel segments to generate the trajectory.”
Where the cost values can be considered the membership values and are present over a continuous range as shown in fig. 14, e.g. 0, 1, 2, 3
}

Regarding claim 8, Slutskyy teaches The system of claim 7, wherein the similarity metric is satisfied for a first candidate trajectory and a second candidate trajectory if, for each objective, the membership value for the first candidate trajectory is within a predetermined similarity range of the membership value for the second candidate trajectory.
{ para [0138] “In one embodiment, the generating of the trajectory includes discarding travel segments (e.g., 1436) associated with an operational metric having a value that is greater or lesser than an optimal value for the operational metric. For example, when an operational metric related to human safety (e.g., number of predicted collisions) is non-zero, the planning module 1324 can terminate evaluation of the candidate trajectory to reduce computation time.”

where travel segments not meeting the threshold, e.g. similarity metric, are discarded. Where the greater than or less than the threshold value would be considered the similarity range.
}
Regarding claim 10, Slutskyy teaches The system of claim 2, wherein the cost function comprises a cost function selected from a plurality of cost functions based on the criterion satisfaction data.
{para [0129] “Each travel segment in the trajectory is associated with a plurality of operational metrics. The operational metrics represent an N-tuple of costs associated with navigating the AV 1316 along the travel segment from the first spatiotemporal location to the second spatiotemporal location. In one embodiment, if eight different operational metrics are used, the N-tuple is represented as (m1, m2, m3, m4, m5, m6, m7, m8). In this example, m1 represents the length of a travel segment, m2 represents the number of traffic lights on the travel segment, m3 represents the number of predicted collisions with other vehicles on the travel segment, etc.”
Where the operational metric are being evaluated in different ways and thus using different cost functions. The operational metrics comprise costs as discussed in  
}
Regarding claim 11, Slutskyy teaches The system of claim 1, wherein: the plurality of objectives includes a safety objective; and the criterion of the safety objective comprises a minimum safe distance to an object.
{para [0129] “m3 represents the number of predicted collisions with other vehicles on the travel segment”
Where it can be said if a collision occurs a minimum safe distance to an object is exceeded.
}
Regarding claim 12, Slutskyy teaches The system of claim 1, wherein: the plurality of objectives includes a comfort objective; and the criterion of the comfort objective comprises a maximum acceleration and a maximum deceleration.
{para [0135] “However, for certain types of operational metrics that are related to human safety (e.g., a number of collisions), the value of the operational metric across the trajectory must often be maximized or minimized instead of summed. For example, a candidate trajectory that includes a single collision should be avoided or the maximum value of the acceleration that the AV 1316 will experience across a candidate trajectory should be minimized.”
Para [0138] “In one embodiment, an operational metric of the plurality of operational metrics associated with a travel segment (e.g., 1436) denotes a predicted acceleration or deceleration of the AV 1316 when traveling along the travel segment 1436. The generating of the trajectory includes selecting travel segments associated with the predicted acceleration or deceleration less than a threshold to increase passenger comfort,”
}
Regarding claim 13, Slutskyy teaches The system of claim 1, wherein: the plurality of objectives includes a mobility objective; and the criterion of the mobility objective comprises a minimum distance travelled toward a destination.
{para [0129] “Each travel segment in the trajectory is associated with a plurality of operational metrics. The operational metrics represent an N-tuple of costs associated with navigating the AV 1316 along the travel segment from the first spatiotemporal location to the second spatiotemporal location. In one embodiment, if eight different operational metrics are used, the N-tuple is represented as (m1, m2, m3, m4, m5, m6, m7, m8). In this example, m1 represents the length of a travel segment”

It should be not noted that it is not claimed how the minimum distance travelled toward a destination is being included in the criterion. The length of a travel segment can be considered a minimum distance toward a destination as it is the only distance contemplated for the travel segment.
}
Regarding claim 14, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Regarding claim 15, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.
Regarding claim 18, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.
Regarding claim 19, it recites a method having limitations similar to those of claim 10 and therefore is rejected on the same basis.
Regarding claim 20, it recites a computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally, Slutsky teaches A computer-readable medium storing instructions for execution by a processing system of a system
{
Para [0113] “FIG. 11 illustrates a block diagram 1100 of the inputs and outputs of a control module 406 (e.g., as shown in FIG. 4). A control module operates in accordance with a controller 1102 which includes, for example, one or more processors (e.g., one or more computer processors such as microprocessors or microcontrollers or both) similar to processor 304, short-term and/or long-term data storage (e.g., memory random-access memory or flash memory or both) similar to main memory 306, ROM 1308, and storage device 210, and instructions stored in memory that carry out operations of the controller 1102 when the instructions are executed (e.g., by the one or more processors).”
}


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slutskyy et al. (US 20200132488 A1; hereinafter known as Slutskyy) in view of Olson et al. (US 20210046923 A1; hereinafter known as Olsen).

Regarding Claim 4, Slutskyy teaches The system of claim 3.

Slutskyy does not teach, wherein the criterion satisfaction data for each objective comprises a binary value selected from: a first value indicating that the criterion is satisfied; and a second value indicating that the criterion is not satisfied.

However, Olson teaches wherein the criterion satisfaction data for each objective comprises a binary value selected from: a first value indicating that the criterion is satisfied; and a second value indicating that the criterion is not satisfied.
{para [0125] “Next, at operations 1004 and 1006, a validity value may be determined for each of the first and second alternative trajectories. In some aspects, the validity values determined may be binary values, to ease or reduce complexity of analysis and/or comparison and increase computational efficiency. In other aspects, the validity values may include more than two values, to increase accuracy of trajectory selection, for example. Operations 1004 and 1006 may include performing any of a number of separate or interconnected tests or evaluations. For example, validity may be determined by performing a punctuality check, to ensure that the trajectory has been received within a certain time period, a consistency check to ensure that a future trajectory is consistent or congruous with or within defined physical parameters of the current trajectory such that the trajectory aligns with a current trajectory the device is on (e.g., steering to the trajectory), feasibility to ensure the vehicle is physically capable of navigating to and on the trajectory (e.g., within velocity acceleration limits), staleness to ensure that the trajectory was generated within a certain period of time, and/or other validity tests. In some aspects, operations 1004 and 1006 may be performed by consistency validator 310, punctuality validator 312, feasibility validator 314, and/or staleness validator 316 of TMP 222 described above.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slutskyy to incorporate the teachings of Olson to Use binary values for the criterion satisfaction data because it can increase computational efficiency (Olson “In some aspects, the validity values determined may be binary values, to ease or reduce complexity of analysis and/or comparison and increase computational efficiency.”)

Regarding Claim 5, Slutskyy in view of Olson teaches The system of claim 4. Olson further teaches wherein the similarity metric is satisfied only by identical binary values for all objectives.
{Para [0127] “Next, at operation 1012, a trajectory may be selected, based on the validity and collision values determined in prior operations, such as by selecting the highest priority trajectory which is both collision free and valid according state diagrams 700 and 800 described above. In some aspects, operation 1012 may include comparing a data set, including the validity and collision values of the at least two alternative trajectories.”

Where the alternative trajectories have to be both e.g. have the binary value of valid and the binary value of collision free to be in the same similarity group of being eligible for comparison. 
}

Regarding claim 16, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slutskyy et al. (US 20200132488 A1; hereinafter known as Slutskyy) in view of Olson et al. (US 20210046923 A1; hereinafter known as Olsen) and Blake et al. (US 5752038 A; hereinafter known as Blake).

Regarding Claim 6, Slutskyy in view of Olson teaches The system of claim 4.

Slutskyy further teaches wherein the plurality of candidate trajectories are sorted by: generating, for each candidate trajectory, a 
{para [0141] “The operational metrics of the plurality of operational metrics that are associated with navigational safety are optimized before the operational metrics not associated with navigational safety. The cost evaluation is performed based on the ranked priority of the plurality of operational metrics. The cost evaluation iterates through higher-ranked operational metrics to lower-ranked operational metrics. For example, an operational metric (e.g., a predicted number of collisions of the AV 1316 with other vehicles) related to human safety is ranked higher, and the cost evaluation begins with this higher-ranked operational metric. When two candidate travel segments or two candidate trajectories have the same value for a higher-ranked operational metric, the cost evaluation proceeds to the next lower-ranked operational metric, e.g., reducing driving time. In this manner, the cost evaluation iterates down the lower-ranked operational metrics until an optimal trajectory is generated.”

Where travel segments are being ordered by grouping them when they perform identically in a criterion and then iterating to sort them again in the criterion of the next lower rank. This is all done based on costs generated for the criterion as the costs are the values for performance.
}

Slutskyy in view of Olson does not teach, generating, for each candidate trajectory, a binary number comprising the binary value of each objective's criterion satisfaction data, ordered by the priority rank of each criterion; sorting the plurality of candidate trajectories into ordered categories based on an integer equivalent value of the binary number; 

However, Black teaches generating, for each candidate s 
{fig.4a and fig. 7  and column 8 “FIG. 6 is a flow diagram of the method used by the optimizer program 114 to determine a placement order for each code portion in accordance with a preferred embodiment of the present invention. The execution data file 316 containing the bit vector table 400 of FIG. 4A is input into the optimizer program 114. In step 602, the optimizer program sorts the bit vectors from largest to smallest as if they were binary numbers, with the T0-interval being the high order bit for the sort. FIG. 7 is a block diagram of a bit vector table 400' after the bit vectors in the bit vector table 400 of FIG. 4A have been sorted in accordance with a preferred embodiment of the present invention. In an alternate embodiment of the present invention, the order of code portions within the sorted bit vector table 400' may represent the optimal placement order for each code portion. This placement order would lessen the number of pages that make up the working set because the code portions would be ordered according to time and frequency of execution.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slutskyy in view of Olson to incorporate the teachings of Blake to generate binary numbers from the binary values and order based on the total value of the numbers because it would have been obvious to try. While there is no conversion to a binary number in Slutskyy, the method of Slutskyy is functionally similar which is why it would be obvious to try. Slutskyy teaches for example in a situation where there are two criterion the first priority criterion is ranked first and then only if both pass that criterion the second is assessed and so forth thus trajectories are only grouped together if they (perform identically the best) e.g. pass at the same criterion. (para [0141] “The operational metrics of the plurality of operational metrics that are associated with navigational safety are optimized before the operational metrics not associated with navigational safety. The cost evaluation is performed based on the ranked priority of the plurality of operational metrics. The cost evaluation iterates through higher-ranked operational metrics to lower-ranked operational metrics. For example, an operational metric (e.g., a predicted number of collisions of the AV 1316 with other vehicles) related to human safety is ranked higher, and the cost evaluation begins with this higher-ranked operational metric. When two candidate travel segments or two candidate trajectories have the same value for a higher-ranked operational metric, the cost evaluation proceeds to the next lower-ranked operational metric, e.g., reducing driving time. In this manner, the cost evaluation iterates down the lower-ranked operational metrics until an optimal trajectory is generated.”) Similarly binary numbers are always unique (1011 can only be represented as 1011 in binary with any other sequence of 1s and 0s being non equivalent). To one of ordinary skill in the art the passing of a criterion of Slutskyy could be considered a binary value of 1.

Regarding claim 17, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slutskyy et al. (US 20200132488 A1; hereinafter known as Slutskyy) in view of XU et al. (US 20200387156 A1; hereinafter known as XU).

Regarding Claim 9, Slutskyy teaches The system of claim 2.

Slutskyy does not teach, wherein the cost function comprises a single universal cost function, the single universal cost function comprising a weighted sum of a plurality of objective costs, each objective costs being associated with one of the plurality of objectives. 

However, XU teaches wherein the cost function comprises a single universal cost function, the single universal cost function comprising a weighted sum of a plurality of objective costs, each objective costs being associated with one of the plurality of objectives.
{para [0039] “e motion planning module 40 then calculates a total estimated cost for each of the generated trajectories {ζ} by using one or more cost functions or cost terms, illustrated in FIG. 4 as Cost term ϕ.sub.1 62-1, Cost term ϕ.sub.2 62-2, Cost term ϕ.sub.n 62-n, etc. Each of the cost functions corresponds to a particular trajectory evaluation feature, i.e., a particular aspect or feature of the trajectory to be evaluated. For example, a first cost function can be used to evaluate the jerkiness of the potential trajectory on the basis of a derivative of acceleration of the trajectory and could be used to minimize jerkiness of travel.”

Para [0042] “As shown in FIG. 4, the cost functions or terms 62-1, 62-2, 62-n for each trajectory ζ are multiplied by a corresponding designated weight for the cost function, shown as w.sub.i and then summed together to arrive at a total weighted sum associated with the particular trajectory ζ. The summation function for generating the total weight sum for each of the trajectories can be represented by equation three, as follows:”

Where the total weighted sum can be considered a universal cost function and it is based on the weighed costs of various aspects/features, e.g. objectives, of a trajectory.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slutskyy to incorporate the teachings of Xu to use a universal cost function because it allows for all objectives to cumulatively considered when selecting a trajectory while simultaneously allowing for some objectives to have a greater impact on trajectory selection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan et al. (US 20200150671 A1) teaches “Embodiments of the disclosures disclose an auto-tuning motion planning system for an ADV. The motion planning system can generate a trajectory using an auto-tuned reward model. The reward model can include a reward or cost function. According to one aspect, a system generates a number of sample trajectories from a trajectory sample space for a driving scenario. The system determines a reward based on a reward model for each of the sample trajectories, where the reward model is generated using a rank based conditional inverse reinforcement learning algorithm. The system ranks the sample trajectories based on the determined rewards. The system determines a highest ranked trajectory based on the ranking. The system selects the highest ranked trajectory to control the ADV autonomously according to the highest ranked trajectory.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668